PER CURIAM:
Nathan Williams, appointed counsel for Craig Elkins in this direct criminal appeal, has moved to withdraw from further rep*971resentation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Elkins’s conviction and sentence are AFFIRMED.